Citation Nr: 0939335	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease 
and disc protrusion of the lumbar spine.

2.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to 
January 1985 and from November 1995 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and February 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Veteran testified before Decision Review Officers at 
August 2005 and August 2006 hearings conducted at the RO.  
Transcripts of the hearings are of record.

The instant case was brought before the Board in July 2007, 
at which time the Board denied the issues on appeal.  The 
Veteran then appealed the Board's July 2007 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2009, the Court granted a Joint Motion for Remand, 
vacating the Board's July 2007 decision.  The Veteran's 
appeal is once again before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board's July 2007 denial was vacated by 
the Court in May 2009 and the current claims remanded for 
further consideration.  In reviewing the evidence of record, 
the Board observes the most recent VA examination to 
determine the current severity of the Veteran's lumbar spine 
disability is dated September 2005, a period of over four 
years.  Given the passage of time since his most recent 
examination and the allegations set forth in the Veteran's 
appeal, the Board finds that a new compensation and pension 
examination would assist the Board in clarifying the extent 
of the Veteran's low back disability and would be instructive 
with regard to the appropriate disposition of the issues 
under appellate review.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (holding that VA's statutory duty to assist 
includes a thorough and contemporaneous medical examination). 
 

Thus, this matter must be remanded for a compensation and 
pension examination to ascertain the current severity of the 
Veteran's low back disability.  In conjunction with this 
examination, the Veteran should also receive a medical 
opinion stating whether or not he is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2009).  The Board also notes that "substantially gainful 
employment" is that employment which is ordinarily followed 
by the non-disabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991).  As further provided by 38 C.F.R. § 4.16(a), 
marginal employment shall not be considered substantially 
gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The claims folder must be made 
available to the examiner for review, 
and the record should indicate that 
such a review was accomplished.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the 
examiner should provide a response to 
all of the following: 

a.	The examiner should provide 
specific findings as to the range 
of motion of the thoracolumbar 
spine.  Any pain during range of 
motion testing should be noted, 
and the examiner should accurately 
measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, 
and/or incoordination associated 
with the veteran's lumbar spine 
disability.  If observed, the 
examiner should specifically 
comment on whether the veteran's 
range of motion is affected, and 
if possible, provide the 
additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, 
including evidence of ankylosis.

b.	After considering the veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
veteran's low back strain, 
including any associated 
neurological impairment or 
bladder, bowel, or sexual 
dysfunction.

c.	The examiner should offer an 
opinion as to the functional 
effect the Veteran's lumbar spine 
disorder has on the Veteran's 
employability.  Any opinion should 
be accompanied by an explanation 
regarding how the veteran's 
service-connected lumbar spine 
disorder causes marked 
interference with employment or an 
inability to follow a 
substantially gainful employment.  
If the examiner cannot determine 
whether the veteran's lumbar spine 
disorder causes marked 
interference with his employment 
on a medical scientific basis, and 
without invoking processes 
relating to guesses or judgment 
based on mere conjecture, the 
examiner should clearly specify so 
in the report with an explanation 
as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


